Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 30, 2013                                                                                  Robert P. Young, Jr.,
                                                                                                                Chief Justice

  146832                                                                                              Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  GREENBROOKE PARKHOMES                                                                                  David F. Viviano,
  CONDOMINIUM ASSOCIATION,                                                                                           Justices
          Plaintiff-Appellant,
  v                                                                SC: 146832
                                                                   COA: 305985
                                                                   Oakland CC: 2011-116499-CH
  KATHY L. THOMAS,
            Defendant,
  and
  MIDFIRST BANK,
            Defendant-Appellee,
  and
  SECRETARY OF HOUSING AND URBAN
  DEVELOPMENT,
           Defendant.

  ____________________________________/

        On order of the Court, the application for leave to appeal the November 20, 2012
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 30, 2013
           h0923
                                                                              Clerk